Case 3:19-cr-00130-MHL Document 65 Filed 12/30/19 Page 1 of 1 PagelD# 540

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
VY. Criminal No. 3:19cr130
OKELLO T. CHATRIE,
Defendant.
ORDER
This matter comes before the Court on the United States of America’s Status

Report Regarding Filing Search Warrants at Issue in this Matter. (ECF No. 55.)
Defendant Okello T. Chatrie responded, (ECF No. 56), and the United States replied,
(ECF No. 61). Given the disagreement expressed in the Parties’ filings, Counsel for both
Parties, along with their supervisors, SHALL appear for an in-person status conference
on January 8, 2020 at 2:30 p.m.

It is SO ORDERED.

Is V/ ff
tied sil ahd

Date: (2/30/2019

Richmond, Virginia
